Citation Nr: 1648323	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin rash.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right renal mass, status post right radical nephrectomy.  

3.  Entitlement to service connection for benign prostatic hypertrophy. 

4.  Entitlement to service connection for constipation, claimed as due to exposure to herbicides. 

5.  Entitlement to service connection for high cholesterol, claimed as due to exposure to herbicides.  

6.  Entitlement to an increased rating for service-connected hypertension.

7.  Entitlement to an initial compensable rating prior to September 9, 2011 and a rating greater than 10 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In June 2014, the issues above were remanded in part for the Veteran to be afforded a Board hearing.  In an October 2016 correspondence, the Veteran's representative stated that the Veteran wished to withdraw his request for a Board hearing.  The Veteran's request for a Board hearing is accepted as withdrawn.  38 C.F.R. § 20.704(e) (2015).

The June 2014 Board remand also instructed that a statement of the case be issued for the issues of entitlement to an effective date earlier than June 30, 2010 for the grant of entitlement to a total disability evaluation based on individual unemployability, entitlement to service connection for ischemic heart disease, and entitlement to service connection for bilateral lower extremity neuropathy.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case on these issues was sent to the Veteran in May 2016.  The Veteran did not then file a substantive appeal perfecting the appeal of these issues, and they are no longer before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2015).

In a May 2016 rating decision, the Veteran was granted entitlement to service connection for erectile dysfunction, with special monthly compensation based on loss of use of a creative organ.  As this is considered a full grant of the benefit sought on appeal, the issue of entitlement to service connection for impotence is no longer before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In certain adjudications, the periods of the staged rating for bilateral hearing loss currently in effect have been misstated.  The issue above has been characterized to correctly reflect the period that the disability was provided a noncompensable rating and the period during which a 10 percent rating has been granted.  The Board finds that the misstatement of the correct periods amounted to administrative error and requires to further corrective action.  As below, however, this decision grants the 10 percent rating from an earlier date.

The issues of entitlement to service connection for benign prostatic hypertrophy and for constipation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2016 correspondence, the Veteran expressed that he wished to withdraw the issue regarding the rating for the service connected hypertension.  

2.  In February 1993, a rating decision denied entitlement to service connection for dermatitis on the basis that the Veteran did not receive treatment for dermatitis in service and there was no evidence of a continuity of symptomatology since service.  The February 1993 rating decision is final.

3.  In June 2007, a rating decision denied entitlement to service connection for a rash because no new and material evidence had been submitted.  The June 2007 rating decision is final.

4.  The evidence received since the June 2007 decision regarding the claim of entitlement to service connection for a rash does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim.

5.  In April 2000, a rating decision denied entitlement to service connection for a right renal mass, status post right radical nephrectomy on the basis that there was no evidence of a relationship between a right renal mass and Agent Orange or other injury in service.  The April 2000 rating decision is final.

6.  The evidence received since the April 2000 decision regarding the claim of entitlement to service connection for a right renal mass does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim.

7.  High cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.

8.  Prior to November 21, 2008, the Veteran's hearing loss was manifested by no worse than Level II hearing in the right ear and Level III hearing in the left ear.

9.  As of November 21, 2008, the Veteran's hearing loss was manifested by no worse than Level IV hearing in the right ear and Level III hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria to withdraw the appeal of the claim regarding what evaluation is warranted for hypertension prior to June 30, 2010 has been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).

2.  The June 2007 rating decision that denied entitlement to service connection for a rash is final; evidence received since the June 2007 decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for a skin rash have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  The April 2000 rating decision that denied entitlement to service connection for a right renal mass, status post right radical nephrectomy, is final; evidence received since the April 2000 decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for a right renal mass have not been met.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1103.

4.  Service connection for high cholesterol is denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

5.  Prior to November 21, 2008, an initial compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

6.  Since November 21, 2008, a 10 percent rating, but no higher, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA examinations of record provide sufficient evidence on which to rate the hearing loss disability.  The claim for high cholesterol is denied as a matter of law, and thus, a VA examination is unnecessary.  As to the claims before the Board on a new and material basis, as new and material evidence has not been received VA does not have a duty to obtain a VA examination in regard to these claims.

Hypertension

The Veteran appealed the initial assignment of a noncompensable (0 percent) rating for hypertension from July 31, 2006 to June 30, 2010.  From June 30, 2010, hypertension was rated together with nephropathy, assigned a 60 percent evaluation.  In a May 2016 rating decision, the Veteran was granted entitlement to service connection for nephropathy with hypertension, assigned a 60 percent evaluation, and to hypertensive heart disease, assigned a 60 percent evaluation, effective July 31, 2006.  The explanation of the ratings assigned clearly indicated that the Veteran's evaluation for hypertension was encompassed within these disabilities.  

In June 2016, the Veteran submitted an Appeals Satisfaction Notice stating that he was satisfied with the evaluations assigned for nephropathy with hypertension and hypertension heart disease.  Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  The Board finds that the May 2016 Appeals Satisfaction Notice clearly withdraws the claim regarding what evaluation is warranted for hypertension prior to June 30, 2010.  In light of the Veteran's withdrawal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review this issue, and the claim is dismissed.

New and Material Evidence for Skin Rash

The Veteran contends that he has a skin rash which had its onset during his military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A veteran who served in the Republic of Vietnam may be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents even though there is no record of such disease in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In July 1991, the Veteran wrote that he had tinea pedis which was contracted from tropical conditions in Vietnam.  A July 1991 treatment record showed that the Veteran was treated for a rash on his hands and groin, noted to be intermittent since service.  He was diagnosed with dermatitis, eczematoid vs. fungal.

The Veteran's service treatment records did not show any evidence of treatment for a tropical skin disorder.  The Veteran's October 1968 entrance examination noted athlete's foot in the past.  The Veteran's May 1970 separation examination found all body parts to be normal and did not indicate any skin disorders.

A February 1993 rating decision denied entitlement to service connection for dermatitis on the basis that the Veteran did not receive treatment for dermatitis in service and there was no evidence of a continuity of symptomatology since service.
Entitlement to service connection for a rash was again denied in a June 2007 rating decision because no new and material evidence had been submitted.  

The Veteran's VA and private treatment records prior to June 2007 showed frequent complaints and treatment for a skin rash, and indicate that he was using a topical cream for dermatitis.  In April 2000, the Veteran reported a chronic skin rash that he had since the 1960s and believed was due to exposure to Agent Orange.  He described the rash as small blisters which break open, itch, and then dry up.  In June 2000 and September 2001, the Veteran reported a rash, diagnosed as dermatitis, and in June 2001, the Veteran's rash was improving after treatment with a steroid cream.  In May 2006, he reported a rash since his service in Vietnam.  Physical examination found darkish scattered patches of erythematous rash on both legs.  In July 2006, the Veteran reported a history of rash on his legs, feet, and right palm since he was in Vietnam.  He was diagnosed with two feet-one hand syndrome, trichophyton rubrum, nummular dermatitis or reaction secondary to fungal infection, and postinflammatory hyperpigmentation secondary to nummular dermatitis.

The Veteran did not appeal the February 1993 or June 2007 rating decisions or submit any evidence within one year of notice of the decisions, and they are therefore found to be final decisions.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted a statement in February 2009 indicating that he had suffered from tinea pedis since 1969 and that it had gotten worse since his service in Vietnam, and the statement was accepted as a new claim of entitlement to service connection for a skin disorder.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's VA treatment records since 2007 show continued complaints and treatment for skin rash.  In April 2009, the Veteran attended a dermatology evaluation.  Physical examination found scaling and discoloration, and he was diagnosed with two-foot one-hand syndrome, ichthyosiform scale of the legs, and seborrheic dermatitis.  In a July 2009 follow up, the Veteran's hands and feet had improved, but he still had subungual hyperkeratosis and discoloration.  He was diagnosed with two feet-one hand syndrome, onychomycosis, ichthyosis, acquired, vs. xerosis, seborrheic dermatitis, fibroepithelial polyp of the right inguinal area, and hyperpigmented macule of the right medial foot instep.

It was noted that the Veteran had two skin lesions on the left lower leg and near his right eye in April 2010, and the Veteran reported red, circular, and "horseshow shaped" lesions from his groin to his lower legs in November 2010.  In January 2011, the Veteran had diffuse eczema craquelé on the lower extremities and reported having had more severe swelling and irritation earlier.  He was found to have asteatotic dermatitis.

The evidence of record at the time of the last prior denial, the June 2007 rating decision, established that the Veteran did have a current diagnosis of a skin disorder, but the evidence failed to show that the disorder had its onset during service or was related to any event in service, and the condition was not one which was presumed to be associated with herbicide exposure.

Since the last prior denial, the Veteran has not submitted any new and material medical evidence relating to this claim.  The written statements and assertions submitted from the Veteran and contained in the treatment records are essentially duplicative to those assertions made in connection with his earlier claims.  New VA and private treatment records have been obtained which show diagnoses and treatment for various skin disorders, but it had already been established that the Veteran had a current diagnosis of a skin disorder prior to the last final denial.  This evidence is therefore essentially cumulative of the medical evidence already of record.  These records do not relate to any unestablished fact necessary to substantiate the claim, such as the incurrence of a skin disorder during service or evidence of a relationship between the Veteran's skin diagnoses and his service.

None of the evidence received since the June 2007 Board decision relates to an unestablished fact necessary to substantiate the claim.  In the absence of any evidence which could be construed as new and material with regard to the claim for service connection for skin rash, the Board has no basis upon which to reopen the claim.

In sum, the evidence that has been received since the last final decision on the matter does not relate to an unestablished fact necessary to substantiate the claim for service connection for a skin rash.  38 C.F.R. § 3.156.  The evidence received since June 2007 is either cumulative or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, the evidence received since June 2007 is not new and material, and the requirements have not been met to reopen the Veteran's claim for service connection for a skin rash.

New and Material Evidence for Right Renal Mass

The Veteran also claims entitlement to service connection for a right renal mass, status post right radical nephrectomy, to include as secondary to service-connected hypertension and posttraumatic stress disorder (PTSD).

Entitlement to service connection for a right renal mass, status post right radical nephrectomy, due to Agent Orange was denied in an April 2000 rating decision because the evidence did not establish any relationship between the Veteran's right renal mass and exposure to Agent Orange or other injury in service.  The Veteran did not appeal the April 2000 rating decision or submit any evidence within one year of notice of the decision; it is therefore found to be a final decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence of record at the time of the Veteran's April 2000 denial included his service treatment records, which were silent for any complaints or treatment related to a renal disorder, and private treatment records documenting treatment for a right renal mass in 1995.  These private records showed that in April 1995, the Veteran complained of abdominal ache, urinary frequency, and nocturia, and he was found to have medial deviation of the left ureter and a large right renal lesion.  May 1995 imaging found a renal cyst in the mid/lower pole of the right kidney.  A renal flow test found slight bilateral delay in perfusion and asymmetric distribution of uptake.  In June 1995, he underwent a right radical nephrectomy.  The cyst removed was found to be benign.

The Veteran submitted a new claim of entitlement to service connection for kidney failure in July 2006.  Statements submitted by the Veteran, such as the March 2007 statement which referred to his prior kidney removal surgery, indicated that the Veteran intended the claim to encompass his prior right renal mass surgery in 1995.  Entitlement to service connection for kidney failure, previously denied as right renal mass, was denied in a June 2007 rating decision because no new and material evidence had been submitted.  

VA and private treatment records received since the April 2000 denial show occasional complaints of urinary frequency/voiding dysfunction and notations of renal insufficiency.  They do not show any recurrence of a renal mass or other complications related to the 1995 surgery.

At an August 2011 VA examination, the Veteran was diagnosed with cyst with partial nephrectomy, which the examiner stated was less likely than not caused by diabetes mellitus, because it had predated his diabetes mellitus.

A May 2016 VA examination found that the Veteran had diabetic nephropathy or renal dysfunction that was caused by diabetes mellitus.  The examiner found that the Veteran had symptoms of recurrent urinary or kidney infections and required antibiotics and the laboratory studies were abnormal.  The examiner clarified that the Veteran's earlier kidney removal took place before his diabetes and nephropathy and was a separate diagnosis.

The Board therefore finds that no new or material evidence has been submitted since the last prior denial, and the claim may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The statements of the Veteran asserting that his 1995 kidney surgery is related to service, including exposure to Agent Orange in service, are duplicative and do not constitute new evidence.  VA medical opinions were obtained addressing the possible relationship of his nephrectomy surgery to service-connected diabetes mellitus, but they found that the nephrectomy predated diabetes mellitus, and therefore was not secondary to this service-connected disorder.  This evidence, though new, weighs against the claim and does not raise a reasonable possibility of substantiating the claim, and it therefore does not constitute new and material evidence that would allow for reopening the claim.

The Board notes that in May 2016, the Veteran was granted entitlement to service connection for nephropathy with hypertension and assigned a 60 percent evaluation.  While this disorder is related to the kidneys, this disorder has been established by medical evidence to be a separate disorder from the Veteran's 1995 renal mass.  The May 2016 VA examiner stated that the Veteran's earlier kidney removal took place before his diabetes and nephropathy and was a separate diagnosis.  Evidence pertaining to the Veteran's already service-connected diabetic nephropathy is therefore not considered in conjunction with the current claim of entitlement to service connection for a right renal mass.

There has been no additional medical evidence submitted which relates to any unestablished fact necessary to substantiate the claim, such as establishing a relationship between the Veteran's renal mass/nephrectomy and his service or exposure to Agent Orange.  In the absence of any evidence which could be construed as new and material with regard to the claim for a right renal mass, the Board has no basis upon which to reopen the claim.  All evidence received since April 2000 is either cumulative, irrelevant, or redundant of the evidence of record, and does not raise a reasonable possibility of substantiating the claim.  The evidence received since April 2000 is therefore not new and material, and the requirements have not been met to reopen the Veteran's claim for service connection for a right renal mass.

High Cholesterol 

The Veteran claims entitlement to service connection for high cholesterol due to exposure to herbicides or secondary to PTSD.  Although the record indicates that the Veteran has been noted to have high cholesterol, this conditions is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  While high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, there is no evidence of record suggesting the Veteran's high cholesterol, on its own, has caused any impairment of earning capacity or other disease or injury for which service connection may be granted.  To the extent that the Veteran's high cholesterol may have contributed to the development of his diabetes mellitus or hypertensive heart disease, service connection for these disorders has already been granted.  In the absence of proof of another current disability for which service connection may be granted, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As high cholesterol is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection must be denied.

Hearing Loss

The Veteran contends that his bilateral hearing loss warrants a compensable initial rating.  In a June 2007 rating decision, the Veteran was granted entitlement to service connection and assigned a noncompensable rating, effective July 31, 2006.  In a September 2011 rating decision, the Veteran's evaluation for hearing loss was increased to 10 percent, effective September 9, 2011.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in disability, it is necessary to consider the complete medical history of the Veteran's service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran attended a VA examination in February 2007.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
55
50
45
46.25
LEFT
40
40
45
40
41.25

Speech discrimination scores were 84 percent in the right ear and 92 percent in the left ear.  Applying the findings from the February 2007 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I in the left ear.  Where hearing loss is at Level I and Level II, a noncompensable rating is assigned.  38 C.F.R. § 4.85.

The Veteran next attended a VA examination in July 2008.  The Veteran reported difficulty with television and conversation in background noise.  Puretone threshold testing showed the following results:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
50
50
50
45
LEFT
30
40
40
40
37.5

Speech discrimination scores were 88 percent in the right ear and 92 percent in the left ear.  Applying the findings from the July 2008 examination to Table VI in 38 C.F.R. § 4.85 yields the same results as the previous examination:  Level II hearing loss in the right ear and Level I in the left ear, resulting in a noncompensable rating.  Id.

The Veteran also attended a VA examination on November 20, 2008.  Puretone threshold testing showed the following results:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
50
50
45
45
LEFT
30
35
50
50
41.25

Speech discrimination scores were 84 percent in the right ear and 80 percent in the left ear.  Applying the November 2008 findings to Table VI yields a finding of Level II hearing loss in the right ear and Level III in the left ear.  Although this indicates slightly worsened hearing than the previous examinations, where hearing loss is at Level II and Level III, a noncompensable rating is still assigned.  Id.

The Veteran also attended a VA examination in September 2011.  The Veteran reported experiencing significant difficulty hearing and understanding conversational speech, even while wearing his hearing aids.  Puretone threshold testing showed:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
60
55
50
50
LEFT
30
40
55
50
44

Speech discrimination scores were 78 percent in the right ear and 76 percent in the left ear.  Applying the findings from the September 2011 examination to Table VI yields a finding of Level IV hearing loss in the right ear and Level III in the left ear.  Where hearing loss is at Level III and Level IV, a 10 percent rating is assigned.  38 C.F.R. § 4.85.

The Veteran most recently attended a VA examination in May 2016.  The Veteran reported having difficulty in communication and feeling frustration when he was unable to hear.  Puretone threshold testing showed:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
60
55
55
51.25
LEFT
35
45
60
75
53.75

Speech discrimination scores were 76 percent in the right ear and 88 percent in the left ear.  Applying the May 2016 findings to Table VI results in a finding of Level IV hearing loss in the right ear and Level II in the left ear.  Where hearing loss is at Level IV and Level II, a noncompensable rating is assigned.  38 C.F.R. § 4.85.

The Veteran's VA treatment records also show regular complaints relating to the use of hearing aids to assist with bilateral hearing loss.  In April 2009, the Veteran received hearing aid counseling with an audiologist, and hearing aids were ordered.  It was noted that there was no change in hearing since November 2008.  The Veteran underwent puretone threshold testing, which showed the following:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
55
50
55
48.75
LEFT
40
50
60
60
52.5

The Board notes that an evaluation cannot be calculated from the April 2009 audiological evaluation results in the absence of speech discrimination scores.  The Board accepts, however, that these puretone thresholds indicate a slight worsening in the Veteran's hearing loss beyond what was shown on his prior VA examinations in July and November 2008.  The Veteran also submitted a statement in June 2009 requesting an increase in his bilateral hearing loss disability, indicating that he believed it had become worse.

The Board accepts that although it cannot be determined precisely when the Veteran's hearing loss increased in severity, at some point after the November 20, 2008 VA examination and prior to the September 9, 2011 VA examination, the Veteran's bilateral hearing loss worsened from a noncompensably disabling level to a 10 percent disabling level of impairment.  The results of the April 2009 hearing evaluation, although not adequate for rating purposes, are more consistent with the results of the 2011 VA examination than those found at the November 2008 VA examination.  The Board therefore assigns a 10 percent rating for bilateral hearing loss effective November 21, 2008, the day after the last examination showing a noncompensably disabling level of hearing impairment.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (2015) (The effective date of an award for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.).

The evidence does not, however, indicate that a compensable rating prior to November 21, 2008 or a rating higher than 10 percent since November 21, 2008 is   warranted.  Prior to November 21, 2008, the Veteran's February 2007, July 2008, and November 2008 VA examinations show relatively consistent puretone thresholds and speech discrimination scores which do not allow for the assignment of a compensable rating.  The medical evidence from November 21, 2008 to the present does indicate that the Veteran's hearing loss had worsened to a compensable degree, but there is no medical evidence indicating that any rating higher than 10 percent is warranted.

The Veteran has not submitted any private evaluations or other evidence that shows that higher ratings have been warranted at any time during the appeal, and the evidence of record is consistent with the evaluations now assigned.  There is no evidence that the Veteran's speech discrimination abilities or puretone thresholds have ever been recorded to be at any greater severity that those shown at the examinations and medical treatment discussed above.

The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examinations and were discussed by the July 2008, September 2011, and May 2016 VA examiners within their reports.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran reported having difficulty hearing conversation, the television, and in background noise, which is reflective of the types of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  Accordingly, the Board finds these examinations to be sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The VA examinations discussed above provide the most probative evidence regarding the severity and impact of the Veteran's hearing loss.  There is no indication that VA examinations were not properly conducted, and they are consistent with the other evidence of record, including the Veteran's lay statements, which has also been considered when evaluating the current severity of the Veteran's hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant a compensable rating prior to November 21, 2008 or a rating higher than 10 percent after November 21, 2008.  As the Veteran does not have the education or training to offer a complex medical opinion such as noting the inadequacy of the testing, and as there is nothing in the record to support his assertion that his hearing loss is more severe than indicated on examination, the appellant's assertions to that extent are not competent and are less probative than the findings of medical professionals.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss, and that his functional impairment is adequately reflected by those medical findings.

Lastly, the Board considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted at this time. 

In sum, there is no basis for assignment of an initial compensable rating prior to November 21, 2008 or a rating higher than 10 percent from November 21, 2008 to the present.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

The claim regarding the evaluation of hypertension is dismissed.

New and material evidence has not been received sufficient to reopen the previously denied claim of entitlement to service connection for a skin rash.  The appeal is denied.

New and material evidence has not been received sufficient to reopen the previously denied claim of entitlement to service connection for a right renal mass.  The appeal is denied.

Entitlement to service connection for high cholesterol is denied.

Entitlement to an initial compensable initial rating for bilateral hearing loss prior to November 21, 2008 is denied.

Entitlement to a rating of 10 percent, but no higher, for bilateral hearing loss since November 21, 2008 is granted, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran is seeking entitlement to service connection for benign prostatic hypertrophy.  

The Veteran's service treatment records show that in May 1965, the Veteran reported having trouble passing his urine and stated that he felt like he needed to urinate every 5 minutes.  Tests were performed, and he was diagnosed with gonorrheal urethritis.

The Veteran's VA and private treatment records show frequent complaints related to bladder and prostate dysfunction.  In January 1980, the Veteran was treated for blood in his semen.  He was diagnosed with hematospermia, noted to be secondary to sexual activity and with a prostatitis component.  In June 1995, the Veteran complained of urinary frequency, nocturia, and stress/urge incontinence.  He was found to have intact bladder or reduced capacity and low compliance.  There was no significant voiding dysfunction.  The Veteran received regular private treatment from 2003 to 2007 for urinary tract symptoms, including frequency and obstruction.  He was diagnosed with benign prostatic hypertrophy.  In September 2009, the Veteran complained of decreased force of urine stream, nocturia, and incomplete emptying.  He was diagnosed with prostatitis in setting of benign prostatic hypertrophy.  In December 2009, he complained of prostatism.

A May 2016 VA reproductive system examination stated that the Veteran had a voiding dysfunction, characterized by nighttime awakening to void, hesitancy, and weak stream, that was due to diabetes mellitus.  The VA examiner found the prostate to be normal, but the examiner did not have the Veteran's claims file and did not discuss the past diagnoses relating to benign prostatic hypertrophy.

The Board therefore finds that there is ample medical evidence indicating that the Veteran has a current prostate disorder that does result in urinary dysfunction symptoms.  Although the Board finds the May 2016 VA examination inadequate due to its failure to address the Veteran's past urinary and prostate treatment and diagnoses, the examination report nevertheless indicates that there may be a relationship between the Veteran's urinary dysfunction and his service-connected diabetes mellitus.  The Board therefore finds that this issue must be remanded in order to obtain a new VA examination and opinion addressing benign prostatic hypertrophy.

The Veteran also claims entitlement to service connection for constipation, to include due to exposure to herbicides or secondary to PTSD.  The Veteran's VA treatment records show occasional complaints of constipation and that he takes regular medication for constipation, and they also indicate that he may have constipation which is secondary to medications taken for other service-connected disabilities.  The Board therefore remands this issue in order to obtain a medical opinion addressing whether the Veteran has a current bowel disorder which is secondary to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent treatment records from the VA Medical Center in Columbia, South Carolina and its affiliated facilities since June 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination to consider the nature and etiology of any prostate, urinary, or bowel disorders.  The examiner must be provided access to all files in Virtual VA and VBMS, and he/she must specify in the examination report that these files have been reviewed.  After a thorough examination of the Veteran and review of all pertinent medical records, the examiner is asked to address the following:

a) Does the Veteran currently have, or has he had at any time during the period on appeal (2007 to the present), a prostate or urinary disorder?  Please discuss all relevant prior diagnoses, including benign prostatic hypertrophy, and the Veteran's reported urinary dysfunction symptoms.

b) Is it as likely as not (that is, a probability of 50 percent or greater) that the Veteran's current diagnoses pertaining to prostate or urinary disorders had their origin in service or are in any way related to the Veteran's active service, including due to exposure to Agent Orange during his service in Vietnam?

c) For every diagnosed prostate and urinary disorder, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected hypertensive heart disease, diabetes mellitus, nephropathy, or PTSD?

d) Does the Veteran have a current diagnosis of constipation or other bowel disorder?

e) Is it as likely as not that the Veteran's constipation or other bowel disorder had its origin in service or is in any way related to the Veteran's active service, including due to exposure to Agent Orange during his service in Vietnam?

f) Is it as likely as not that the Veteran's constipation or other bowel disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected hypertensive heart disease, diabetes mellitus, nephropathy, or PTSD, to include as a side effect of the medication taken for any service-connected disability?

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable data was fully considered and a rationale must be provided for why an opinion cannot be rendered. 

3.  After the development requested has been completed, conduct any further development indicated.  Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  Thereafter, readjudicate the issues.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


